DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.

Claim Objections
Claims 1, 30 and 38 are objected to because of the following informalities:  
In claims 1, the limitation “a second slot” is recited in line 10. The examiner believes that it should read, “a second sub-frame” or “a first slot” or “the second slot from a first and second slot” or similar language. 
In 5G/NR frame structure some numerologies, such as numerology = 0 > configuration, has only one slot in a subframe. It seems like the present invention requires two slots per subframe.
In claim 1, the limitation “a maximum transmission value for the UE” is recited in line 14. The examiner believes that it should read, “a maximum transmission power value for the UE”.
In claims 30, the limitation “a second slot” is recited in line 13. The examiner believes that it should read, “a second sub-frame” or “a first slot” or “the second slot from a first and second slot” or similar language.
In claim 30, the limitation “a maximum transmission value for the UE” is recited in line 18. The examiner believes that it should read, “a maximum transmission power value for the UE”.

In claim 38, the limitation “a maximum transmission value for the UE” is recited in line 17. The examiner believes that it should read, “a maximum transmission power value for the UE”.
 	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26-27,30-32, 34-35, 38-40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170280441 A1 (Shimezawa et al., hereinafter Shimezawa) in view of Power-control mechanism for dual connectivity (hereinafter, R1-142264).
Regarding claim 22, Shimezawa discloses a wireless communication method (Figs. 7-8 and par [0011], “communication method”) comprising: 
Determining (par [0131], “set or determine”), by a user equipment (UE) that supports dual connectivity (paragraph [0124], “uplink power control of the terminal device 1 in dual connectivity”), a total transmit power of the UE operating in dual connectivity (par [0131], where the total transmit power is the sum of the “output power of the cell associated with MeNB” and the “output power of the cell associated with SeNB”) in communication with a master cell group (par [0126], “MCG”) and a secondary cell group (par [0126], “SCG”), where the total transmit power comprises a first transmit power (par [0131], alloc_MeNB”) on a first carrier (Fig. 12 and pars [0056], [0097],[0125]) for the master cell group that is smaller than or equal to a first carrier (Fig. 12 and pars [0097],[0125]) maximum transmission power  (par [0131], “a total of the output power of the cell associated with MeNB (Palloc_MeNB, allocated power) is less than or equal to PCMAX,MeNB”) for the first carrier (Fig. 12 and pars [0097],[0125]) and a second transmit power (“Palloc_SeNB”) on a second carrier (Fig. 12 and pars [0056],[0097],[0125]) for the secondary cell group (par [0131], a total of the output power of the cell associated with SeNB (allocated power)”), and
transmitting, by the UE, a first uplink traffic on the first carrier using a first subframe according to the first transmit power (Fig. 12 and par. [0125], “uplink transmission…a sub-frame i of MCG”) and a second uplink traffic on the second carrier for the secondary cell group using a second slot according to the second transmit power (Fig. 12 and par. [0125], [0130] “uplink transmission…a sub-frame i−1 of SCG” and “each sub-frame…transmit over two slots”),
where the second transmit power on the second carrier is selectively reduced (par [0131], “the terminal device 1 scales transmit power…. Here, scaling, in each cell group, is to stop transmission or reduce transmit power for uplink transmission of which the priority is low based on a priority for uplink transmission“ and “[0135], “… scaling, a single coefficient having a value less than 1 is multiplied to a total power value of…SCG”) from a first value (par [0131], where “Palloc_SeNB” corresponds to a first value) according to a configured scaling factor (par [0135], “reducing the total power to be equal to or less than the PCMAX by scaling is further needed. For example, in the scaling, a single coefficient having a value less than 1 is multiplied to a total power value of…SCG”) depending on whether a sum of the first transmit power (par [0131], “a total of the output power of the cell associated with MeNB (allocated power)”) and the first value (par [0131], where “output power of the cell associated with SeNB (allocated power)”) [exceeds a maximum transmission value for the UE], wherein the first value is smaller than or equal to a second carrier maximum transmission value (par [0131], where “Palloc_SeNB” < “PCMAX,SeNB” that corresponds to a maximum transmission value for SeNB).
Shimezawa does not specifically disclose where the power scaling is done when the sum of the first power and the first value exceeds a maximum transmission value for the UE.
In related art concerning Power-control mechanism for dual connectivity, R1-142264 discloses where the power scaling is done when the sum of the first power and the first value exceeds a maximum MeNB + PSeNB > PCMAX…if the required transmit power exceeds PCMAX, power-scaling/dropping is necessary…” where power is reduced PSeNB since PMeNB has priority and where PCMAX corresponds to the maximum transmission power value for the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use R1-142264’s more specific teachings where the power scaling is done when the sum of the first power and the first value exceeds a maximum transmission value for the UE with Shimezawa’s invention because one of ordinary skill in the art would have recognized that “If the required transmit power exceeds PCMAX, the UE performs power-scaling/dropping until the total transmit power does not exceed PCMAX…” (R1-142264, page 2, last paragraph, example (2)) because one of the goals of power control is to ensure that the PCMAX is maintained at or below an allowed PCMAX, so that intercell interference is reduced/prevented and air-interface efficiency can be improved as well as average cell throughput is improved/achieved. 
	Regarding claim 30, Shimezawa discloses a wireless communication device that supports dual connectivity (DC) (paragraph [0124], “terminal device 1 in dual connectivity”), comprising:
a processor (par [0252], “central processing unit (CPU) or the like”); and
a memory (par [0252], “a random access memory (RAM)…”) including processor-executable instructions stored thereon (par [0252], “a program (program causing computer to function)”), the processor-executable instructions upon execution by the processor configures the processor to (par [0252],  “a program (program causing computer to function) that controls a central processing unit (CPU)”):
determine a total transmit power of the device operating in dual connectivity (par [0131], where the total transmit power is the sum of the “output power of the cell associated with MeNB” and the “output power of the cell associated with SeNB”) in communication with a master cell group (par [0126], “MCG”) and a secondary cell group (par [0126], “SCG”), wherein the total transmit power comprises a first transmit power (par [0131], “Palloc_MeNB”) on a first carrier (Fig. 12 and pars [0056], [0097],[0125]) for the master cell group that is smaller than or equal to a first carrier maximum transmission power for the first carrier (par [0131], “a total of the output power of the cell associated with MeNB (Palloc_MeNB, allocated CMAX,MeNB”) and a second transmit power (“Palloc_SeNB”) on a second carrier (Fig. 12 and pars [0056],[0097],[0125]) for the secondary cell group (par [0131], a total of the output power of the cell associated with SeNB (allocated power)”), and
transmit a first uplink traffic on a first carrier using a first subframe (Fig. 12 and par. [0125], “uplink transmission…a sub-frame i of MCG”) according to the first transmit power (“Palloc_MeNB”) and a second uplink traffic on the second carrier for the secondary cell group using a second slot (Fig. 12 and par. [0125], [0130] “uplink transmission…a sub-frame i−1 of SCG” and “each sub-frame…transmit over two slots”), according to the second transmit power (“Palloc_SeNB”), 
wherein the second transmit power on the second carrier is selectively reduced (par [0131], “the terminal device 1 scales transmit power…. Here, scaling, in each cell group, is to stop transmission or reduce transmit power for uplink transmission of which the priority is low based on a priority for uplink transmission“ and “[0135], “… scaling, a single coefficient having a value less than 1 is multiplied to a total power value of…SCG”) from a first value (“Palloc_SeNB”) according to a configured scaling factor (par [0135], “reducing the total power to be equal to or less than the PCMAX by scaling is further needed. For example, in the scaling, a single coefficient having a value less than 1 is multiplied to a total power value of…SCG”) depending on whether a sum of the first transmit power (par [0131], “a total of the output power of the cell associated with MeNB (allocated power)”) and the first value (par [0131], where “output power of the cell associated with SeNB (allocated power)”,” Palloc_SeNB”) [exceeds a maximum transmission value for the UE], wherein the first value is smaller than or equal to a second carrier maximum transmission value (par [0131], where “Palloc_SeNB” < “PCMAX,SeNB” that corresponds to a maximum transmission value for SeNB).
Shimezawa does not specifically disclose where the power scaling is done when the sum of the first power and the first value exceeds a maximum transmission value for the UE.
R1-142264 discloses where the power scaling is done when the sum of the first power and the first value exceeds a maximum transmission value for the UE (Fig. 2, example 2, pages 2-3, Option 1,  ”PMeNB + PSeNB > PCMAX…if the required transmit power exceeds PCMAX, power-scaling/dropping is necessary…” where power is reduced PSeNB since PMeNB has priority and where PCMAX corresponds to the maximum transmission power value for the UE).
CMAX, the UE performs power-scaling/dropping until the total transmit power does not exceed PCMAX…” (R1-142264, page 2, last paragraph, example (2)) because one of the goals of power control is to ensure that the PCMAX is maintained at or below an allowed PCMAX, so that intercell interference is reduced/prevented and air-interface efficiency can be improved as well as average cell throughput is improved/achieved.
Regarding claim 38, Shimezawa discloses a non-transitory computer readable storage medium (par [0252], “a random access memory (RAM)…”) storing computer readable code, the code (par [0252], “a program” corresponding to code), when executed by a processor (par [0252], “central processing unit (CPU) or the like”), causing the processor to implement a method (Figs. 7-8 and par [0011], “communication method”) that comprises:
determining, by a user equipment (UE) that supports dual connectivity (paragraph [0124], “uplink power control of the terminal device 1 in dual connectivity”), a total transmit power of the UE operating in dual connectivity (par [0131], where the total transmit power is the sum of the “output power of the cell associated with MeNB” and the “output power of the cell associated with SeNB”) in communication with a master cell group (par [0126], “MCG”) and a secondary cell group (par [0126], “SCG”), wherein the total transmit power comprises a first transmit power (par [0131], “Palloc_MeNB”) on a first carrier (Fig. 12 and pars [0056], [0097],[0125]) for the master cell group that is smaller than or equal to a first carrier maximum transmission power for the first carrier (par [0131], “a total of the output power of the cell associated with MeNB (Palloc_MeNB, allocated power) is less than or equal to PCMAX,MeNB”) and a second transmit power (“Palloc_SeNB”) on a second carrier (Fig. 12 and pars [0056], [0097],[0125]) for the secondary cell group (par [0131], a total of the output power of the cell associated with SeNB (allocated power)”), and
transmitting, by the UE, a first uplink traffic on the first carrier using a first subframe (Fig. 12 and par. [0125], “uplink transmission…a sub-frame i of MCG”) according to the first transmit power alloc_MeNB”) and a second uplink traffic on the second carrier for the secondary cell group using a second slot (Fig. 12 and par. [0125], [0130] “uplink transmission…a sub-frame i−1 of SCG” and “each sub-frame…transmit over two slots”) according to the second transmit power (“Palloc_SeNB”),
wherein the second transmit power on the second carrier is selectively reduced (par [0131], “the terminal device 1 scales transmit power…. Here, scaling, in each cell group, is to stop transmission or reduce transmit power for uplink transmission of which the priority is low based on a priority for uplink transmission“ and “[0135], “… scaling, a single coefficient having a value less than 1 is multiplied to a total power value of…SCG”) from a first value (“Palloc_SeNB”) according to a configured scaling factor (par [0135], “reducing the total power to be equal to or less than the PCMAX by scaling is further needed. For example, in the scaling, a single coefficient having a value less than 1 is multiplied to a total power value of…SCG”) depending on whether a sum of the first transmit power par [0131], “a total of the output power of the cell associated with MeNB (allocated power)”) and the first value (par [0131], where “output power of the cell associated with SeNB (allocated power)”,” Palloc_SeNB”) [exceeds a maximum transmission value for the UE], wherein the first value is smaller than or equal to a second carrier maximum transmission value (par [0131], where “Palloc_SeNB” < “PCMAX,SeNB” that corresponds to a maximum transmission value for SeNB).
Shimezawa does not specifically disclose where the power scaling is done when the sum of the first power and the first value exceeds a maximum transmission value for the UE.
R1-142264 discloses where the power scaling is done when the sum of the first power and the first value exceeds a maximum transmission value for the UE (Fig. 2, example 2, pages 2-3, Option 1,  ”PMeNB + PSeNB > PCMAX…if the required transmit power exceeds PCMAX, power-scaling/dropping is necessary…” where power is reduced PSeNB since PMeNB has priority and where PCMAX corresponds to the maximum transmission power value for the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use R1-142264’s more specific teachings where the power scaling is done when the sum of the first power and the first value exceeds a maximum transmission value for the UE with Shimezawa’s invention because one of ordinary skill in the art would have recognized that “If the required transmit power exceeds PCMAX, the UE performs power-scaling/dropping until the total transmit power does not CMAX…” (R1-142264, page 2, last paragraph, example (2)) because one of the goals of power control is to ensure that the PCMAX is maintained at or below an allowed PCMAX, so that intercell interference is reduced/prevented and air-interface efficiency can be improved as well as average cell throughput is improved/achieved.
Regarding claims 23, 31 and 39, Shimezawa and R1-142264 disclose all the limitations of claims 22, 30 and 38, respectively. Shimezawa further discloses simultaneously transmitting the first uplink traffic using the first subframe and the second uplink traffic using the second slot (par [0125], “transmit power control of uplink transmission in a certain cell group in dual connectivity preferably considers the transmit power of two sub-frames which overlaps in the other cell groups” and par [0130], where each subframe comprise at least two slots; thus, “second slot”).
Regarding claims 24, 32 and 40, Shimezawa and R1-142264 disclose all the limitations of claims 22, 30 and 38, respectively.  Shimezawa further discloses where the first carrier is a carrier of a first RAT, and the second carrier is a carrier of a second RAT (pars [0004],[0005] and [0006], “Advanced EUTRA… with the EUTRA…dual connectivity technology in which a terminal device simultaneously connects to the macro cell and the small cell” “Advanced EUTRA… with the EUTRA” corresponding to different RATs).
Regarding claims 26, 34 and 42, Shimezawa and R1-142264 disclose all the limitations of claims 22, 30 and 38, respectively.  Shimezawa further discloses where the first subframe is used to transmit only an uplink traffic on the first carrier (Fig. 12, please see subframe i-1 transmits only MCG traffic).
Regarding claims 27, 35 and 43, Shimezawa and R1-142264 disclose all the limitations of claims 22, 30 and 38, respectively.  Shimezawa  further discloses where the UE is configured with a subframe type via a radio resource control (RRC) signaling message (pars [0053],[0085], [0108] and [0138] “layer 3 message is a message treated by a protocol of a control-plane (C-plane (CP)) exchanged in a radio resource control (RRC) layer of the terminal device and the base station apparatus and may be used synonymously to RRC signaling or a RRC message”, where the RRC functions comprise broadcasting system information related to the characteristics of the radio interface and control of the RRC connection”).

s 25, 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US Shimezawa in view of R1-142264 and further in view of Discussion on power sharing for LTE-NR DC (hereinafter R1-1707683).
Regarding claims 25, 33 and 41, Shimezawa and R1-142264 disclose all the limitations of claims 22, 30 and 38, respectively.   
Shimezawa does not specifically disclose where the first uplink traffic comprises Long Term Evolution (LTE) uplink traffic and the second uplink traffic comprises new radio (NR) uplink traffic.
In related art concerning discussion on power sharing for LTE-NR DC, R1-1707683 discloses where the first uplink traffic comprises Long Term Evolution (LTE) uplink traffic and the second uplink traffic comprises new radio (NR) uplink traffic (page 2, “LTE-NR DC…UL transmissions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use R1-142264’s teachings where the first uplink traffic comprises Long Term Evolution (LTE) uplink traffic and the second uplink traffic comprises new radio (NR) uplink traffic with Shimezawa and R1-142264 invention because one of ordinary skill in the art would have recognized that by coupling the interface of LTE and 5G NR technologies though DC scenarios, the benefits of such integration would ensure that the high throughput required in  5G networks is meet, as well as the reliability and availability need in per-user basis settings with concurrent high bandwidth demand, such as concert arena setting, sport events, concentrated urban areas, among others. 

Response to Arguments
Applicant’s arguments with respect to claims 22-27, 30-35 and 38-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/17/2021






/ANKUR JAIN/Primary Examiner, Art Unit 2649